DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2022 has been entered.
With regard to the Office action mailed 12/08/2021:
All previous grounds of rejection have been obviated by the amendment to claims 51 and 59. 

The following is an examiner’s statement of reasons for allowance:
Davies (US 2010/0092973) is considered the closest prior art. Davies disclosed (Abstract):
“The invention provides methods of conducting a nucleic acid reaction, including methods for performing digital PCR using a " droplet-in-oil" technology. In the methods, the starting sampled is segmented at least partially into a set of sample droplets each containing on average about one or fewer copies of a target nucleic acid. The droplets are passed in a continuous flow of immiscible carrier fluid through a channel that passes through a thermal cycler, whereby the target is amplified. In one implementation, the droplets are about 350 nl each and the number of positively amplified droplets is counted at the near-saturation point.”
Davies further disclosed “the biological sample contains materials obtained from a single cell” (paragraph [0038]).
Davies further disclosed (paragraph [0013]): “In some embodiments, the droplets created by segmenting the starting sample are merged with a second set of droplets comprising one or more primers for the target nucleic acid, thereby producing the final droplets for the amplification reaction.”
However, Davies does not disclose the use of barcoded primers or a secondary amplification using such primers, nor is there any reason apparent why one would have modified Davies method in this manner, or to combine the features of (i) using nucleic acids obtained from a single cell, (ii) partitioning the nucleic acid so as to obtain a population of partitions each having one nucleic acid molecule, and (iii) carrying out first and second amplifications with tailed primers to introduce barcodes to the amplified fragments (though these latter elements were known in other methods of the prior art).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637